Citation Nr: 1203187	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-17 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for a bilateral foot disorder.  

4.  Entitlement to service connection for Meniere's disease (claimed as dizziness).  

5.  Entitlement to service connection for residuals of a surgical removal of a right breast mass, to include scarring.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO's) in Denver, Colorado, and Lincoln, Nebraska, respectively, which denied the benefits sought on appeal.  The Veteran appealed these decisions to BVA, and the case was referred to the Board for appellate review.  Jurisdiction of the Veteran's claims resides in the VARO in Lincoln, Nebraska.  

In the Veteran's May 2009 and July 2010 substantive appeals (VA Form 9's), the Veteran requested a Travel Board hearing in conjunction with his appeal.  See the Veteran's May 2009 and July 2010 substantive appeals.  The hearing was scheduled to take place on March 28, 2011, and the Veteran was notified of such in a letter dated on March 14, 2011.  However, in a statement dated on March 23, 2011, the Veteran asserted that he no longer wished to participate in such a hearing.  See the Veteran's March 2011 statement.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

Characterization of an issue on appeal

In statements dated in April 2007 and May 2009, the Veteran asserted that he wished to establish service connection for a chest scar, alleging that such was secondary to a shrapnel wound incurred during his service.  See statements from the Veteran dated in April 2007 and May 2009.  A review of the Veteran's service treatment records fails to reflect that the Veteran suffered a shrapnel wound to the chest during his service; however, the Veteran did undergo surgery for removal of a right breast mass during his service.  See a service treatment record dated in January 1970.  

In May 2010, an employee of the RO contacted the Veteran to clarify whether his chest scar was due to a shrapnel wound or the January 1970 surgery to remove the right breast mass.  The Veteran asserted that he only had one surgery on his chest during his service, and stated his belief that the chest mass which was removed was, in fact, shrapnel.  See a Report of General Information dated in May 2010.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons, the Board has recharacterized this issue as stated on the title page of this decision to encompass any residual of a surgical removal of a right breast mass, to include scarring.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issues of (1) entitlement to service connection for a bilateral knee disorder, (2) entitlement to service connection for a bilateral foot disorder, (3) entitlement to service connection for Meniere's disease, and (4) entitlement to service connection for residuals of removal of a right breast mass, to include scarring, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

In a statement from the Veteran dated on March 8, 2011, and prior to the promulgation of a decision in the appeal, the Veteran indicated that his wished to withdraw the appeal for the issue of entitlement to service connection for residuals of a TBI.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for residuals of a TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In this case, prior to the promulgation of a decision, the Veteran indicated in a March 2011 statement that he wished to withdraw the appeal for the issue of entitlement to service connection for residuals of a TBI.  As such, the Veteran has withdrawn the appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Additionally, as the Veteran has requested that this claim be withdrawn, it is unnecessary to discuss VCAA duties with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to service connection for residuals of a TBI, and it is dismissed.

ORDER

The issue of entitlement to service connection for residuals of a TBI is dismissed.


REMAND

Reasons for Remand:  To obtain outstanding clinical treatment records, to afford the Veteran VA examinations and to allow for the initial consideration of additional evidence by the RO.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Generally, a Veteran is considered competent to report events that he or she has experienced first-hand.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran's DD 214 reflects that he served in the Republic of Vietnam from October 1968 to October 1969, and he is in receipt of the Combat Action Ribbon.  See the Veteran's DD 214 and an April 2007 computer printout from the National Personnel Records Center (NPRC).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Bilateral Knees

The evidence of record reflects an extensive history of complaints of and treatment for various disorders of the Veteran's knees, to include severe degenerative joint disease and surgery for a total bilateral knee replacement arthroplasty in January 2008.  See e.g., private surgical reports dated in January 1984, April 1987, June 1990 and January 2008 as well as VA x-ray reports dated in May 2007, June 2007, a VA MRI report dated in June 2007 and an August 2007 VA examination report.  As such, element (1) has been demonstrated with regard to both knees.  

The Veteran's service treatment records reflect that the Veteran was treated for tenderness of the left knee and diagnosed with pre-patellar bursitis in February 1969.  The Board observes that the August 2007 VA examiner erroneously stated that this instance of treatment pertained to the Veteran's right knee.  However, the VA examination report contains a hand-written notation which corrects this error, although it is not clear who wrote the note of correction.  The Veteran's service treatment records are devoid any instance of complaints of or treatment for a right knee disorder.  However, the Veteran reported to the March 2007 VA examiner that he injured his right knee during his service in the Republic of Vietnam.  See the March 2007 VA examination report.  As noted above, the Veteran is considered competent to report events which he has experienced.  See Rucker, Layno, Collette and Cartwright, all supra; see also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Accordingly, element (2) has been demonstrated concerning both knees.  

However, although the Veteran was afforded VA examinations in March 2007 and August 2007, the Board notes that there is no medical nexus evidence of record concerning the etiology of the Veteran's bilateral knee disorders.  Indeed, the VA examiners failed to address the matter of medical nexus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, supra; see also 38 C.F.R. § 4.2 (2011).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the nature and etiology of the Veteran's bilateral knee disorder.

Meniere's Disease and Scar

The Veteran's service treatment records reflect that he complained of and was treated for dizziness in August 1968.  Moreover, as noted above, the Veteran underwent surgery to remove a firm, non-tender, freely-movable, benign tumor measuring approximately three centimeters in size from his right breast in January 1970.  
Although the Veteran's post-service treatment records fail to reflect complaints of or treatment for Meniere's disease, to include dizziness, and/or residuals of a surgical removal of a right breast mass, to include scarring, the Veteran has reported that he experiences dizziness and has a scar on his right chest.  See the Veteran's statements dated in May 2009 and May 2010, respectively.  As noted above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person, such as the Veteran, is competent to identify the medical condition, such as dizziness or a scar.  See Jandreau and Barr, both supra.  Moreover, the Board notes that Meniere's disease has been recognized as a known cause for tinnitus, for which service connection has been established.  See VA Training Letter 10-02, issued in March 2010.  

The Board notes that the Veteran has not been afforded a VA examination in connection with these claims.  While the Veteran was afforded a VA audiological examination in July 2007 in connection with his claims of entitlement to service connection for bilateral hearing loss and tinnitus, the VA audiologist did not address the Veteran's claim for Meniere's disease.  The Court of Appeals for Veterans Claims (the Court) has held that a VA examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Therefore, the Board finds that the Veteran should be afforded VA examinations to determine the nature and etiology of the Veteran's asserted Meniere's disease, to include dizziness, and residuals of a surgical removal of a right breast mass, to include scarring.  

Bilateral Feet

The Board observes that pertinent evidence has been received, namely VA treatment records, which were not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued subsequent to the RO's receipt of these records, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  While the Board observes that an RO employee reviewed this evidence and stated that "no SSOC is needed," the Board disagrees.  Specifically, a June 2010 VA outpatient treatment record reflects that the Veteran was diagnosed with a "bunion/bone spur," and that the Veteran received treatment from a VA podiatrist.  The record fails to reflect whether these conditions are present on one foot or both feet.  See a VA outpatient treatment record dated in June 2010.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  

Also, the Veteran has not been provided a VA examination in connection with his claim of entitlement to service connection for a bilateral foot disorder.  Upon remand, the Board concludes that the Veteran should be provided a VA examination to determine the nature and etiology of his asserted bilateral foot condition.  See McLendon, supra.  

Finally, the Veteran relocated from Colorado to Nebraska during the pendency of the appeal.  The evidence of record fails to reflect that the Veteran has been treated at any VA facility in Nebraska; rather, the most recent VA outpatient treatment records are from the VA facilities in Greeley, Colorado, Cheyenne, Wyoming, and Ft. Collins, Colorado, dated on November 26, 2008, June 3, 2010, and June 4, 2010, respectively.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since these claims are being remanded for other matters, the Board concludes that the RO/AMC must undertake efforts to acquire updated VA treatment records as they may be relevant to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his asserted bilateral knee disorder, bilateral foot disorder, residuals of a surgical removal of a right breast mass and/or Meniere's disease.  

The RO/AMC should specifically request that the Veteran identify all instances of treatment at any VA facility in Nebraska.  

The Veteran should complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

Regardless of the Veteran's response to #1, the RO/AMC must attempt to obtain the following:  

a)  VA treatment records from the VA facility in Greeley, Colorado, dated from August 26, 2008, to the present.  

b)  VA treatment records from the VA facility in Cheyenne, Wyoming, dated from June 3, 2010, to the present.  

c)  VA treatment records from the VA facility in Ft. Collins, Colorado, dated from June 4, 2010, to the present.  

2.  The RO/AMC must schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any identified residual(s) of a surgical removal of a right breast mass and/or any identified disorder involving either of the Veteran's feet and/or knees.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to specifically include x-ray testing.  If a scar of the right breast is diagnosed, such must be accompanied by a color photograph.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any identified residual(s) of a surgical removal of a right breast mass and/or any identified disorder involving either of the Veteran's feet and/or knees, is causally or etiologically related to the Veteran's active service.  

In forming these opinions, the VA examiner must consider the Veteran's complete medical history.  Further, the examiner is reminded that the Veteran is competent to report events which he has experienced first-hand.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering these opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The RO/AMC must schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed Meniere's disease, to include dizziness.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should then specifically provide or rule out a diagnosis of Meniere's disease.  

If Meniere's disease is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's Meniere's disease is causally or etiologically related to his active service.  

If Meniere's disease is ruled out, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's asserted dizziness is causally or etiologically related to his active service.  

In forming these opinions, the VA examiner must consider the Veteran's complete medical history, to include his diagnosed hypertension and tinnitus.  Further, the examiner is reminded that the Veteran is competent to report events which he has experienced first-hand.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering these opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


